RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5303-17T4

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

Q.V.P.,

          Defendant-Appellant,

and

W.W., A.M., and T.C.,

     Defendants.
______________________________

IN THE MATTER OF K.P., WI.W.
and I.C.,

     Minors.
______________________________

                    Submitted May 22, 2019 – Decided August 2, 2019

                    Before Judges Vernoia and Moynihan.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Passaic County,
            Docket No. FN-16-0137-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Carol L. Widemon, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason Wade Rockwell, Assistant Attorney
            General, of counsel; Kathryn A. Kolodziej, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Nancy P. Fratz, Assistant Deputy
            Public Defender, on the brief).

PER CURIAM

      Following the entry of the trial court's final fact-finding order that she

abused or neglected her children, K.P. (Karen) and Wi.W. (Winston), Q.V.P.

(Qianna)1 appeals contending the court erred in relying on inadmissible evidence

to deny her motion for dismissal – ostensibly made at the close of the State's

case pursuant to Rule 4:37-2(b) – of the New Jersey Division of Child Protection



1
  We derive the pseudonyms from those set forth in Qianna's merits brief to
protect the privacy of the children and preserve the confidentiality of these
proceedings. No disrespect is intended.




                                                                        A-5303-17T4
                                       2
and Permanency's (Division) Title Nine claims after the Division presented its

evidence at the fact-finding hearing. She argues:

            I. REVERSAL OF THE TITLE NINE JUDGMENT
            AGAINST QIANNA IS MANDATED BECAUSE
            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR IN ADMITTING INTO EVIDENCE AT THE
            FACT-FINDING HEARING DOCUMENTS THAT
            DID NOT MEET THE REQUIREMENTS OF N.J.R.E.
            (803)(C)(6),   THE    BUSINESS   RECORDS
            EXCEPTION TO THE HEARSAY RULE, AND
            N.J.R.E. 808, GOVERNING THE ADMISSIBILITY
            OF     EXPERT    OPINIONS   INCLUDED   IN
            ADMISSIBLE HEARSAY STATEMENTS, AND
            RELIED UPON THOSE DOCUMENTS IN DENYING
            THE MOTION FOR DISMISSAL OF THE STATE'S
            TITLE NINE CLAIMS AGAINST QIANNA, A
            RESULT THAT THE COURT MAY NOT
            OTHERWISE HAVE REACHED ABSENT ITS
            RELIANCE ON THOSE DOCUMENTS.

            A. Reversal of the trial court's denial of Qianna's
            counsel's motion to dismiss all Title Nine claims
            against Qianna is mandated because the trial court
            committed reversible error in admitting inadmissible
            hearsay documents into evidence and the court's
            reliance on those documents led it to deny the motion
            to dismiss, a result it may otherwise not have reached.

            B. The trial court's denial of Qianna's counsel's motion
            for dismissal must be reversed because it committed
            reversible error in admitting into evidence the complex
            diagnoses and opinions contained in the diagnostic
            impression form in the absence of expert testimony, in
            contravention of the requirements of N.J.R.E. 808.



                                                                       A-5303-17T4
                                       3
            II. BECAUSE AT THE TIME THE STATE RESTED
            ITS CASE, IT HAD NOT PROVEN A NEXUS
            BETWEEN ANY DRUG USE BY QIANNA AND
            ACTUAL HARM OR AN IMMINENT DANGER OF
            HARM TO THE CHILDREN, THE TRIAL COURT
            COMMITTED REVERSIBLE ERROR IN DENYING
            DEFENSE COUNSEL'S MOTION FOR DISMISSAL
            OF THE STATE'S TITLE NINE CLAIMS AGAINST
            HER AND THIS COURT SHOULD REVERSE THE
            JUDGMENT AGAINST HER UNDER N.J.S.A. 9:6-
            8.21(c)(4)(b) AND REMAND THE MATTER FOR
            ENTRY OF AN ORDER DISMISSING ALL TITLE
            NINE CLAIMS AGAINST HER.

            III. THIS MATTER SHOULD BE REVERSED AND
            REMANDED, BECAUSE, EVEN IF NONE OF THE
            ERRORS COMMITTED BY THE TRIAL COURT
            WOULD         SINGULARLY     CONSTITUTE
            REVERSIBLE ERROR, THE ACCUMULATION OF
            ERRORS CONSTITUTES PLAIN ERROR CLEARLY
            CAPABLE OF CAUSING AN UNJUST RESULT.

Based on our review of the record in light of the applicable law, we affirm in

part and reverse in part.

      The Division's only witness was a caseworker through whom the Division

introduced eight documentary exhibits that were admitted into evidence: a

December 27, 2016 Division screening summary of a referral concerning

Qianna's use of PCP (P-1); an investigation summary assigned December 27,

2016 (P-2); two February 14, 2017 screening summaries of a referral alleging

Qianna tested positive for PCP while staying in a shelter (P-7) and one reporting


                                                                         A-5303-17T4
                                       4
she and Winston were going to be removed from the shelter because she tested

positive for PCP (P-8); an investigation summary assigned on February 14, 2017

(P-9); two BioReference Laboratories reports of Qianna's urinalyses conducted

on December 30, 2016 (P-3) and January 26, 2017 (P-6) which were positive for

PCP; and a Diagnostic Impression/Recommendation Form (Form) from

Preferred Children's Services (PCS) completed after Qianna was evaluated on

December 28, 2016 pursuant to the Division's referral to PCS's Child Protection

Substance Abuse Initiative (P-4). The trial court denied Qianna's motion to

dismiss, concluding the Division established that "if the mother is taking PCP

while she has care, custody of her child, then the child is abused or neglected as

there is a substantial likelihood that the child could be injured and there's a risk

of harm."

      Qianna contends the court erred by relying on: both lab reports and the

Form because the Division did not qualify them as business records pursuant to

Rule 803(c)(6), N.J.R.E. 803(c)(6); the complex diagnoses and opinions in the

Form which were not offered through an expert produced at the hearing or

otherwise admissible under Rule 808, N.J.R.E. 808. She also argues that the

Division did not prove a nexus between her alleged PCP use and any imminent

danger of harm to the children.


                                                                            A-5303-17T4
                                         5
      In its determination of a motion for dismissal at the close of the evidence

– whether it be a motion for directed verdict at the close of trial, R. 4:40-1, or a

motion for involuntary dismissal under Rule 4:37-2(b) – the trial court "must

accept as true all evidence presented . . . and the legitimate inferences drawn

therefrom, to determine whether the proofs are sufficient to sustain a judgment."

Prioleau v. Ky. Fried Chicken, Inc., 434 N.J. Super. 558, 569 (App. Div. 2014),

aff'd as modified, 223 N.J. 245, 258 (2015). The "court is not concerned with

the worth, nature or extent (beyond a scintilla) of the evidence, but only with its

existence, viewed most favorably to the party opposing the motion." Ibid.

(quoting Dolson v. Anastasia, 55 N.J. 2, 5-6 (1969)).

       "Under Rule 4:37-2(b), a motion for a directed verdict is granted only if,

accepting the plaintiff's facts and considering the applicable law, 'no rational

[fact-finder] could draw from the evidence presented' that the plaintiff is entitled

to relief." Ibid. (quoting Pitts v. Newark Bd. of Educ., 337 N.J. Super. 331, 340

(App. Div. 2001)). If reasonable minds could reach different conclusions, the

motion must be denied. Id. at 570. We apply the same standard that governed

the trial court when reviewing an order granting or denying a motion for a

directed verdict. Frugis v. Bracigliano, 177 N.J. 250, 269 (2003). Under this

standard, we need not parse all of Qianna's evidentiary arguments because there


                                                                            A-5303-17T4
                                         6
was sufficient evidence in the record which, together with the reasonable

inferences drawn therefrom, supports denial of her motion to dismiss the

Division's claims regarding Winston.

      The Division caseworker testified that the investigation summary (P-2)

resulted from the December 27, 2016 referral, that it was part of the Division 's

regular business practice to document the results of an investigation in a

summary and that the summary – approved on February 24, 2017 – was made at

the time of or shortly after the investigation. The summary reported events

through February 14 and 15, 2017, the dates on which Winston and Karen were,

respectively, removed by the Division from Qianna's care.           Similarly, the

caseworker testified she, as part of the Division's regular business practice,

completed the investigation summary (P-9) after the investigation – assigned on

February 14, 2017.          On March 6, 2017, the caseworker approved the

investigation summary which reported events through February 16, 2017.

      The caseworker's testimony established that both investigation summaries

were admissible under N.J.S.A. 9:6-8.46(a) and Rule 5:12-4(d). The statute, in

pertinent part, provides:

            In any hearing under this act, . . . (1) proof of the abuse
            or neglect of one child shall be admissible evidence on
            the issue of the abuse or neglect of any other child of,
            or the responsibility of, the parent or guardian and . . .

                                                                          A-5303-17T4
                                        7
            (3) any writing, record or photograph, whether in the
            form of an entry in a book or otherwise, made as a
            memorandum or record of any condition, act,
            transaction, occurrence or event relating to a child in an
            abuse or neglect proceeding of any hospital or any other
            public or private institution or agency shall be
            admissible in evidence in proof of that condition, act,
            transaction, occurrence or event, if the judge finds that
            it was made in the regular course of the business of any
            hospital or any other public or private institution or
            agency, and that it was in the regular course of such
            business to make it, at the time of the condition, act,
            transaction, occurrence or event, or within a reasonable
            time thereafter, shall be prima facie evidence of the
            facts contained in such certification. . . . All other
            circumstances of the making of the memorandum,
            record or photograph, including lack of personal
            knowledge of the making, may be proved to affect its
            weight, but they shall not affect its admissibility . . . .

            [N.J.S.A. 9:6-8.46(a).]

      Rule 5:12-4(d) permits the Division "to submit into evidence, pursuant to

N.J.R.E. 803(c)(6) and 801(d), reports by staff personnel or professional

consultants." As we recognized in In re Guardianship of Cope, because an

evidentiary requirement that "all [Division] personnel having contact with a

particular case to give live testimony on all the matters within their personal

knowledge would cause an intolerable disruption in the operation of the"

Division, 106 N.J. Super. 336, 343 (App. Div. 1969), it should be allowed to

submit "reports by [Division] staff personnel (or affiliated medical, psychiatric,


                                                                          A-5303-17T4
                                        8
or psychological consultants), prepared from their own first-hand knowledge of

the case, at a time reasonably contemporaneous with the facts they relate, and in

the usual course of their duties with the [Division]," ibid. "Reports of this type,

prepared by the qualified personnel of a state agency charged with the

responsibility for overseeing the welfare of children in the State, supply a

reasonably high degree of reliability as to the accuracy of the facts contained

therein." Id. at 344.

      The caseworker testified that the Division regularly documented its

investigations in investigation summaries. As our Supreme Court noted in New

Jersey Division of Youth and Family Services v. M.C. III, 201 N.J. 328, 347

(2010), "[Rule] 803(c)(6) is the business-records exception to the hearsay rule

and 801(d) defines the word business to 'include[ ] every kind of business,

institution, association, profession, occupation and calling, whether or not

conducted for profit, and also includes activities of governmental agencies. '"

(alteration in original) (quoting N.J.R.E. 801(d)). The Division is therefore a

"business" and the testimony established it was the Division's regular practice

to make the summaries, N.J.R.E. 803(c)(6); and that they were "made in the

regular course of business" and were "prepared within a short time of the act,

condition or event being described," M.C. III, 201 N.J. at 347 (quoting State v.


                                                                           A-5303-17T4
                                        9
Matulewicz, 101 N.J. 27, 29 (1985)). We also discern that, contrary to Qianna's

objection that the reports did not contain first-hand information, a review of the

wording of the reports reveals the pertinent sections were written in the first-

person by "this worker."

      The properly admitted summaries contained Qianna's admissions –

independently admissible under Rule 803(b)(1);2 see N.J.R.E. 805; Konop v.

Rosen, 425 N.J. Super. 391, 402 (App. Div. 2012) (explaining that each hearsay-

within-hearsay statement may be admitted so long as the basis for admission is

separately considered as to each) – that established her abuse or neglect of

Winston. As documented in exhibit P-2, when the Division worker responded

to the December 27, 2016 referral and addressed Qianna about the allegations

of PCP use, Qianna told the worker that she initially thought Options Counseling

Center had called the Division because she had "recently provided a urine screen

to [the] Center and tested positive." Although she denied any current use of

PCP, she "reported she last smoked '[two] months ago.'"          The report also

documents that Qianna and Winston were discharged that night by the shelter

because the positive drug test contravened the shelter's rules, necessitating the


2
   Rule 803(b)(1) provides that "[a] statement offered against a party which is
. . . the party's own statement" is not excluded by the hearsay rule. N.J.R.E.
803(b)(1).
                                                                          A-5303-17T4
                                       10
Division's intervention to locate and transport Qianna and Winston to a motel.

On the way to the motel, Qianna agreed to report to the Division office the next

day for a substance abuse assessment. At the office, Qianna told the worker she

had never before been in substance abuse treatment and "admitted that she had

been using PCP for 'years[]'" but "did not answer how often she was using the

substance."

      The subsequent investigation summary (P-9) evinced that the Division

received notice on February 14, 2017 that Qianna and Winston, who had been

relocated to a shelter facility at Eva's Family Shelter, were being removed

because Qianna tested positive for PCP. When workers responded to the shelter

facility and informed Qianna they were there to conduct an emergency removal

of Winston, Qianna "immediately became upset and informed [the] workers that

she informed staff when she came to the facility . . . that she would test positive."

In an effort to forestall Winston's removal, Qianna explained "that she was going

to begin a substance abuse program later in the week and that she wasn't giving

her son to anyone."

      Title Nine, N.J.S.A. 9:6-8.21 to -8.73, which governs Division-initiated

actions alleging abuse or neglect of children, see N.J. Div. of Youth & Family




                                                                             A-5303-17T4
                                        11
Servs. v. L.A., 357 N.J. Super. 155, 163 (App. Div. 2003), defines an "abused

or neglected child," in relevant part, as

            a child less than 18 years of age . . . whose physical,
            mental, or emotional condition has been impaired or is
            in imminent danger of becoming impaired as the result
            of the failure of his parent or guardian . . . to exercise a
            minimum degree of care . . . in providing the child with
            proper supervision or guardianship, by unreasonably
            inflicting or allowing to be inflicted harm, or
            substantial risk thereof, including the infliction of
            excessive corporal punishment; or by any other acts of
            a similarly serious nature requiring the aid of the court.

            [N.J.S.A. 9:6-8.21(c)(4)(b); see also N.J.S.A. 9:6-
            8.9(d)(2) (defining "abused child" under Title Nine).]

"If there is no evidence of actual harm . . . the statute requires a showing of

'imminent danger' or a 'substantial risk' of harm before a parent or guardian can

be found to have abused or neglected a child."          N.J. Dep't of Children &

Families, Div. of Youth and Family Servs. v. A.L., 213 N.J. 1, 8 (2013) (quoting

N.J.S.A. 9:6-8.21(c)). Importantly, "[c]ourts need not wait to act until a child is

actually irreparably impaired by parental inattention or neglect."           In re

Guardianship of D.M.H., 161 N.J. 365, 383 (1999).

      The investigation summaries evidence that then four-year-old Winston,

born April 12, 2012, while in Qianna's custody and care, twice lost shelter-

housing during the winter of 2016-2017 as a result of Qianna's admitted PCP


                                                                           A-5303-17T4
                                        12
use, making him abused or neglected. Qianna's arguments based on inapposite

cases, including New Jersey Division of Youth and Family Services v. V.T., 423
N.J. Super. 320 (App. Div. 2011) and A.L., 213 N.J. 1, are without sufficient

merit to warrant further discussion. R. 2:11-3(e)(1)(E). There was an obvious

nexus between Qianna's drug use and the substantial risk of harm resulting from

her failures to abide by the rules of the shelters that housed her and her son.

Without reliance on the contested lab reports and the Form, these proofs are

sufficient to overcome Qianna's motion to dismiss the Division's claims

regarding Winston.3

      We cannot reach the same conclusion regarding the Division's proofs

supporting the alleged abuse or neglect of then fifteen-year old Karen, born

December 30, 2001, who did not reside with Qianna. In December 2016, Qianna



3
   Our ruling does not imply that the other documents were inadmissible; only
that the investigation summaries provided sufficient evidence to deny the motion
to dismiss. See M.C. III, 210 N.J. at 347, 348 (recognizing "the Division's need
to secure the services of a range of professionals when investigating a claim of
child abuse," and that the reports of "professional consultants" were not
inconsistent with the purpose of Rule 5:12-4(d)); see also N.J. Div. of Child
Prot. & Permanency v. R.W., 438 N.J. Super. 462, 468 (App. Div. 2014)
(holding "[u]nquestionably, Rule 5:12-4(d) makes Division documents
admissible when they contain 'reports by staff personnel or professional
consultants.' But trial judges must nonetheless fully assess the evidential issues
inherent in the Division's submission of documents which include statements by
others than Division workers or experts." (quoting R. 5:12-4(d))).
                                                                          A-5303-17T4
                                       13
told the Division worker, as documented in exhibit P-2, that Karen was "under

her custody [but] live[d] with her paternal aunt and grandmother." The later

investigation summary (P-9) recorded that Karen told the Division worker on

February 15, 2017 that she spoke with Qianna "on the phone almost daily" and

saw her mother "usually after school"; her last in-person visit was the day prior.

None of the parties, however, have pointed to any evidence presented in the

Division's case-in-chief that tethered Qianna's drug use to any substantial risk

of harm to Karen. Indeed, the trial court, in finding that Qianna abused or

neglected Karen, relied on Qianna's own testimony – made after her motion to

dismiss – during the fact-finding hearing to provide that link. The trial court

therefore erred in denying Qianna's motion to dismiss the abuse or neglect

claims pertaining to Karen. Frugis, 177 N.J. at 269.

      We are constrained to reverse and remand this case for entry of a revised

fact-finding order, vacating the finding of abuse or neglect as to Karen. We

affirm the trial court's finding of abuse or neglect as to Winston.

      Affirmed in part, reversed and remanded in part.         We do not retain

jurisdiction.




                                                                          A-5303-17T4
                                       14